Guerry, J.
The defendant was found guilty of the illegal possession of whisky. The arresting officer testified: “he had a half-gallon of liquor in a sack. I took him and the half-gallon jar and brought them over to the office. I labeled the liquor and put it in the office, and told him to come back and give bond.” On cross-examination he testified: “I supposed the stuff to be whisky in the fruit jar. I never smelled it or tasted it. All *305he told me about it was that he had a package. . . I never did open it or taste of it. I told him I was arresting him for having whisky and he never did deny it.” The facts developed on cross-examination show that the evidence of the witness that the defendant “had a half-gallon of liquor” was a conclusion which was not warranted from the facts stated by him. The jar and its contents not being introduced, and the evidence showing affirmatively that the arresting officer did not examine the contents of the jar, the’ evidence was insufficient to support a conviction. Elrod v. State, 39 Ga. App. 482 (147 S. E. 594); Thomas v. State, 143 Ga. 268, 270 (84 S. E. 587).

Judgment reversed.


Broyles, C. J., and MacIntyre, J., concur.